Citation Nr: 0306693	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had service in the U.S. Coast Guard Reserve from 
April 1992 to September 1993, including a period of active 
duty for training from April 14 to July 10, 1992.  He is a 
"veteran" because service connection has been granted for 
tinnitus.  38 U.S.C.A. § 101(2), (24) (West 2002).

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1997 RO rating decisions that denied service 
connection for PTSD and hearing loss, and granted service 
connection for tinnitus and assigned a zero percent rating 
for this condition.  In a November 1998 decision, the Board 
denied service connection for hearing loss and an increased 
(compensable) evaluation for the tinnitus.  In November 1998 
and December 2000, the Board remanded the issue of 
entitlement to service connection for PTSD to the RO for 
additional development.


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy.

2.  There is no credible evidence to support the occurrence 
of the in-service stressors asserted by the veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during a period of 
active duty for training.  38 U.S.C.A. §§ 101, 1110 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for PTSD.

The veteran has been provided with examinations to determine 
the nature and extent of any psychiatric disability.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In March and July 2001 letters, the 
RO notified the veteran of the evidence needed to 
substantiate his claim.  Those letters were returned to the 
RO by the Postal Service as undeliverable.  Those letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  In an October 2001 
letter, the RO sent another letter to the veteran at a 
different address asking him for his current mailing address.  
A review of the record does not show receipt of a reply to 
the October 2001 letter.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  38 C.F.R. § 3.159(c) (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  

A.  Factual Background

The veteran had service in the U.S. Coast Guard Reserve from 
April 1992 to September 1993, including a period of active 
duty for training from April 14 to July 10, 1992.  He is a 
"veteran" because service connection has been granted for 
tinnitus.  38 U.S.C.A. § 101(2), (24) (West 2002).

Service medical records do not show the presence of a 
psychiatric disability.  Nor do those records reveal that the 
veteran was seen for any injury from a physical beating by 
another individual.

VA and private medical records show that the veteran was 
treated and evaluated for psychiatric problems in the mid-
1990's.  The more salient medical reports are discussed 
below.

A private medical report reveals that the veteran underwent 
psychiatric evaluation on August 12, 1996.  It was noted that 
he had a significant and long psychiatric history, that he 
was treated for major depression with psychotic symptoms over 
2 years ago, that he had seen an alcohol and drug therapist, 
and that he went to AA (alcoholics anonymous).  The Axis I 
diagnoses were major depression with psychotic features, and 
rule out PTSD.

A private medical report shows that the veteran underwent 
psychiatric evaluation on August 22, 1996.  The Axis I 
diagnoses were major depression with psychotic feature vs. 
bipolar II disorder vs. schizoaffective disorder, depressed 
(vs. bipolar type); PTSD; alcohol dependence in early, full 
remission; and polysubstance dependence in sustained, full 
remission.

The veteran underwent a VA psychiatric examination in 
February 1997.  The examiner concluded that the veteran met 
the criteria for a diagnosis of PTSD based on traumatic 
events while growing up.  It was noted that psychological 
testing supported the diagnosis of PTSD.

A private medical record shows that the veteran underwent 
psychiatric evaluation in June 1997.  It was noted that both 
of his parents were alcoholics and often became violent when 
drunk.  The veteran had a less clear memory regarding sexual 
abuse by his father.  It was noted that he abused drugs and 
alcohol during adolescence.  He reported that he was twice 
subjected to sanctioned beatings while in service, that he 
witnessed other recruits being beaten, that his Commanding 
Officer kept him in the office one day without food, water or 
use of the toilet as punishment for failing an inspection, 
and that he was slapped by the Commanding Officer for 
refusing to do calisthenics.  It was noted that he was forced 
to march around the camp in his underwear while in service, 
that feces were placed in his pillowcase, that he witnessed 
sleeping recruits doused with urine, and the he was subjected 
to sexual insults and threats.  The examiner concluded that 
the veteran had PTSD related to incidents in service.

In a December 1998 letter, the RO asked the veteran to report 
specific information regarding any stressors experienced in 
service.  A review of the record does not show that an 
immediate reply was received to this letter, and the RO 
undertook additional development in order to obtain 
information to corroborate the veteran's alleged stressors in 
service.

In March 1999, the RO requested verification of the stressors 
the veteran experience in service from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
a letter dated in January 2000, the USASCRUR notified the RO 
that they were unable to verify the veteran's claimed 
stressors while in service.

In correspondence received in February 2000, the veteran 
related that he never received a December 1998 letter from 
the RO requesting information.  He reiterated some of his 
experiences in service without providing specific information 
regarding those experiences that would enable the USASCRUR to 
obtain information to corroborate his alleged stressors in 
service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).

The veteran asserts that he has PTSD due to stressors 
sustained while on active duty for training.  While the 
evidence shows that he has a diagnosis of PTSD that meets the 
criteria of 38 C.F.R. § 4.125(a), the question for the Board 
to determine is whether there is credible evidence that the 
claimed stressors in service occurred.  The opinion of a 
mental health professional or the report of a psychiatric 
examination may not be used to satisfy this requirement.  
Cohen v. Brown, 10 Vet. App. 128 (1997).

There are no service documents or other evidence showing that 
the veteran engaged in combat with the enemy or that he was a 
prisoner-of-war while in service.  Nor does he make such 
assertions.  Statements from the veteran are to the effect 
that he sustained beatings, humiliating events, and other 
hardships in service, and that he saw other servicemen 
sustain hardships.  The service medical records do not show 
that he received treatment for an injury sustained in a 
beating.  Nor do the service medical or personnel records 
support his statements regarding his alleged stressors in 
service.  In September 1997 the RO sent the veteran a 
questionnaire designed to assist him in identifying 
supporting evidence for his claim of personal assault.  This 
satisfies the requirements of 38 C.F.R. § 3.304(f)(3).  A 
specific response to the questionnaire was not received.  In 
December 1998, the RO asked the veteran to provide specific 
information regarding his stressors in service, but no 
specific information was received that would enable the 
USASCRUR to obtain verification of such stressors.  In 1999, 
the RO asked the USASCRUR to provide corroboration of the 
veteran's alleged stressors in service, but the USASCRUR was 
unable to verify any of the stressors.  In the absence of any 
credible evidence to support the veteran's claimed stressors 
in service, his statements alone are insufficient to support 
the occurrence of those stressors.  38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).


After consideration of all the evidence, the Board finds that 
there is no credible evidence to support the veteran's 
alleged inservice stressors.  The preponderance of the 
evidence is against the claim for service connection for 
PTSD, and the claim is denied.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for PTSD is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

